DETAILED ACTION

Claim Interpretation

For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). (MPEP 2111.03.III).
The claims, for purposes of searching and application of art will continue to be construed as “comprising” unless the “basic and novel characteristics” are clearly indicated in the Specification. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bettermann (DE 1,262,221) (See NPL for English Translation).
	In respect to claims 2-3, Bettermann discloses a machine for producing adhesively bonded printed products, comprising [consisting essentially of”]: a circulating clamp chain 1 equipped with binding clamps 2 spaced apart from each other, and each being operatively connected to a clamp opening system (0016; Fig. 1); the claim opening system comprising a movable aid internal to the binder clamp (tab) 15 and an aid external to the binder clamp (lever and roller) 33/34, operatively connected to one another, and configured to open jaws belonging to the binder clamp (Fig. 2); at any location, including a “loading location” the aid external to the binder clamp (lever and roller) 33/34 are operable via a drive 39 to execute operation on the aid internal to the binder clamp (tab) 15 (0017; Fig. 3); the movable aid internal to the clamp is able to achieve a prespecified opening, either through altering the cranks 30/32 or the adjustment screw 36 (0017; Fig. 3) [Even though Bettermann does not explicitly state the adjustment is for accommodation of book thicknesses, it can be readily inferred; regardless, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). (MPEP 2114)]; and a recoil force convertible into a pressing force is stored in spring 17 (0020; Fig. 2-3).
	In respect to claim 9, Bettermann discloses the claimed invention for the reasons stated above, including multiple arbitrary locations for the aids, which may be at “loading locations” or “unloading locations” specifically upstream or downstream of adhesive binder stations (0004-0005), where the rate is the same.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11, 13-15, and 26-27, are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 201338437) (See NPL for English Translation) in view of Chen (CN 201338436) (See NPL for English Translation).
In respect to claim 1-3, Chen et al. disclose a machine for producing adhesively bonded printed products, consisting essentially of: a circulating clamp chain equipped with binding clamps 38 spaced apart from each other, and each being operatively connected to a clamp opening system (“Background Art”; Fig. 7); the claim opening system comprising a movable aid internal to the binder clamp (tab) 18 (Fig. 3) and an aid external to the binder clamp (cam) 30 operatively connected to one another, and configured to open jaws belonging to the binder clamp (Pg. 3, Final Para; Fig. 7); the movable aid internal to the clamp is able to achieve a prespecified opening and a recoil force convertible into a pressing force is stored in torsional spring 17 (Pg. 2, Para 4; Fig. 3).
Chen et al. disclose that the aid external to the binder is a fixed cam surface, and thus do not disclose it is operable by a drive, however Chen ‘436 teaches a very similar machine, including clamps 28 and cams 1/2 to open the clamps (Abstract; Fig. 1). Chen ‘436 further teaches that the cams (“clip-opening curve plates) may be spaced variably via a drive (0015) and it would have been obvious to modify the aid external to the binder (cams) in Chen et al. to be connected a motor in view of Chen ‘436 to avoid the cumbersome and continuous process of manual adjustment (0006).  Do to the motor connection, the device is capable of adjusting the prespecified opening without interruption or blank cycles. 
In respect to claims 4 and 5, Chen ‘436 further teach that the drive is a motor and transmission (0015).  The drive is capable of the functionality of opening at the same or different rates at different locations (although only two aids (cams) are shown, there are many (0004-0005).  The “same rate” or “different rate” encompasses all possibilities. 
In respect to claim 6, Chen et al. disclose a tab 18 internal to the clamp (Fig. 3).
In respect to claim 8-9, Chen et al. disclose a number of processing stations, including an adhesive binder (station 34) (Page 2, Para 2).
In respect to claims 10 and 11, Chen et al. disclose that the jaws are held temporarily by a holding system, the holding system comprising a rather and movable pawl for locking the jaws in a certain position (Pg. 2, Para 4; Fig. 1).
In respect to claims 13-15, Chen et al. disclose a torsional spring 17 for recoil.  Although Chen et al. do not disclose a roller in operation with a moving lever, the opening of the clamping jaws is configured to be opened with such a device i.e. the cams could be replaced with a moving lever and roller and the device could open via this configuration.  The roller and moving lever are not positively recited (See claim 7, as a counterexample).
In respect to claims 26 and 27, Chen et al. in view of Chen ‘436 teach the claimed invention for the reasons stated above.  Chen et al. further disclose a toothed rack 16, operatively connected to a movable tab 18 (Fig. 3) and a latching ratchet comprising the holding system (Fig. 1).  Chen ‘436 teach that the moveable drive may comprise a motor to control the prespecified spacing based on thickness (See above).  The movable drive is capable of applying an outside force in a subsequent cycle at a different thickness.

Allowable Subject Matter

Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the cited prior art anticipates or renders obvious the external aid comprising at least one lever and at least one roller arranged on its end (claim 7) or the external aid having a pivoting movement (claim 12), in combination with the subject matter of claim 1.

Response to Arguments

In respect to the 35 USC 102(a)(1) rejection of independent claim 1, the amended language distinguishes from the art as argued.  The adjustability of Betterman is manual (by hand) and thus could not be performed during an operation (continuously and without interruption).
In respect to the 35 USC 102(a)(1) rejection of independent claims 2 and 3, applicant's arguments have been fully considered but they are not persuasive.  The claims do not contain the distinguishing language of claim 1.  The applicant argues that the recitation that the features claimed must be present, and that they may occur, is not sufficient to establish inherency.  It was stated that any person of ordinary skill in the art would infer that the only purpose for adjusting the distances would be to accommodate different book thickness, and the arguments do not persuade otherwise.  Regardless, these recitations are not present in claims 2 and 3, and no arguments against Betterman for the claimed language.
	In respect to the 35 USC 103 rejection over Chen et al. and Zhou et al., the arguments are persuasive.   In Zhou et al., the book clamps of the device themselves, where misconstrued as cam surfaces to affect the book clamps.  This may have been a translation error (See rejection of Chen et al. ‘436, above, which has the same exact depiction of the device). 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637